      Case 5:20-mj-00143-DUTY Document 11 Filed 07/20/21 Page 1 of 3 Page ID #:25



1
2
3
4
5
6
7
8
                   IN THE UNITED STATES DISTRICT COURT
9
                FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                            Case No. 5:20-mj-00143
     UNITED STATES OF AMERICA,
13                                            ORDER OF DETENTION
                       Plaintiff,
14
                  v.
15
     JOHN RUBEN TRUJILLO,
16
17                     Defendant.
18
19         On July 20, 2021, Defendant John Ruben Trujillo made his initial
20   appearance on the Complaint filed in this matter. Deputy Federal Public
21   Defender Michael Brown II was appointed to represent Defendant.
22         Defendant submitted on the detention recommendation in the Pretrial
23   Services Report.
24         ☒     On motion by the Government or on the Court’s own motion
25   [18 U.S.C. § 3142(f)(2)] in a case allegedly involving a serious risk that the
26   defendant will flee.
27         The Court concludes that the Government is not entitled to a
28   rebuttable presumption that no condition or combination of conditions will
      Case 5:20-mj-00143-DUTY Document 11 Filed 07/20/21 Page 2 of 3 Page ID #:26



1    reasonably assure the defendant’s appearance as required and the safety or

2    any person or the community [18 U.S.C. § 3142(e)(2)].

3          The Court finds that no condition or combination of conditions will

4    reasonably assure:

5                ☒ the appearance of the defendant as required.

6                ☒ the safety of any person or the community.

7          The Court has considered the following:

8          (a) the nature and circumstances of the offense(s) charged, including

9          whether the offense is a crime of violence, a Federal crime of terrorism,

10         or involves a minor victim or a controlled substance, firearm, explosive,

11         or destructive device;

12         (b) the weight of evidence against the defendant;

13         (c) the history and characteristics of the defendant; and

14         (d) the nature and seriousness of the danger to any person or the

15         community.

16   See 18 U.S.C. § 3142(g) The Court also considered all the evidence adduced

17   at the hearing, the arguments of counsel, and the report and

18   recommendation of the U.S. Pretrial Services Agency.

19         The Court bases its conclusions as to risk of non-appearance on the

20   allegations in the Complaint that in January 2020, Defendant escaped from

21   the custody of the Attorney General. The Court bases its conclusions as to

22   dangerousness to the community on the information that in July 2020, after

23   he had escaped, Defendant was convicted of possession of a controlled

24   substance while armed and with taking a vehicle without the owner’s

25   consent.

26         It is therefore ORDERED that Defendant John Ruben Trujillo be

27   detained until trial. The defendant will be committed to the custody of the

28   Attorney General for confinement in a corrections facility separate, to the

                                            2
      Case 5:20-mj-00143-DUTY Document 11 Filed 07/20/21 Page 3 of 3 Page ID #:27



1    extent practicable, from persons awaiting or serving sentences or being held

2    in custody pending appeal. The defendant will be afforded reasonable

3    opportunity for private consultation with counsel. On order of a Court of the

4    United States or on request of any attorney for the Government, the person

5    in charge of the corrections facility in which defendant is confined will deliver

6    the defendant to a United States Marshal for the purpose of an appearance in

7    connection with a court proceeding. See 18 U.S.C. § 3142(i).

8    Dated: July 20, 2021
9
10                                  _______________________________
11                                  PATRICIA DONAHUE
                                    UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             3
